



COURT OF APPEAL FOR ONTARIO

CITATION:

R. v. Jervis, 2013 ONCA 208

DATE: 20130403

DOCKET: C54890

Rosenberg, Gillese and Rouleau JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Lamart Jervis

Appellant

Lamart Jervis, appearing in person

Danielle Robitaille, acting as duty counsel

Amanda Rubaszek, for the respondent

Heard: March 22, 2013

On appeal from the sentence imposed on November 18, 2011
    by Justice S. Bruce Durno of the Superior Court of Justice.

ENDORSEMENT

[1]

The appellant, with the assistance of duty counsel, appeals from an
    effective sentence of nine years imprisonment imposed by Durno J. following the
    appellants plea of guilty to a number of charges arising out of a violent home
    invasion.

[2]

The trial judge made no error in principle and the sentence, when
    imposed was well within the range of sentence for this type of offence, even
    given the appellants minor criminal record and the several mitigating factors.
    The appeal to this court really turns on the fresh evidence which, the
    appellant submits, brings his case within the type of exceptional cases
    referred to in
R. v. Walsh,
2011 ONCA 325 justifying extreme
    leniency.  For the following reasons, while leave to appeal sentence is granted,
    the appeal is dismissed.

[3]

This was an extremely serious offence, demonstrating planning, use of
    violence and most importantly use of a firearm. The appellant and another man
    attended at the victims home.  Posing as salesmen, they were dressed in
    business clothes and equipped with clipboards. When the victim tried to close
    the door, the two men forced their way in. A violent struggle ensued during
    which the appellant struck the victim. Ultimately, the victim was bound with
    zip ties. The perpetrators stole various items including computers and a safe
    containing $4,000. The men fled the residence and were loading the stolen goods
    into a car when the victim was able to free himself. He went outside and was on
    his cell phone relaying information to his father about the robbery. The
    appellant turned and fired several shots in the victims direction. The victim
    was not injured but one of the bullets entered the principals office at a
    nearby public school. Although these offences occurred in mid-day, fortunately
    no one was hurt.

[4]

In this court, the appellant disputed the allegation that he assaulted
    the victim. However, there is no indication that the appellant disputed those
    facts at the time of the plea. In any event, the assaults are not the most
    serious of the   allegations.  Whether the assaults occurred precisely as
    described in the agreed facts or as now claimed by the appellant would not have
    changed the sentence.

[5]

At the time of the offence, the appellant was 32 years of age. He had done
    well in school and was able to obtain skilled employment. These offences were
    out of character for the appellant. He blames his participation on the fact
    that he needed money to support his family. On the appeal we received fresh
    evidence. Some two years ago, the appellant, while in custody, was stabbed in
    the neck. About one year ago, the appellant suffered a severe allergic reaction
    to a prescription drug. An emergency tracheotomy had to be performed. Despite
    surgery on two occasions the tracheotomy remains in place and it is uncertain
    when, if ever, the appellant will be back to normal health. He now considers
    himself disabled. His disability was apparent during the hearing of the appeal.
    It is difficult for the appellant to speak.  The appellant also refrains from
    socializing with other inmates. He has received very positive reports from the
    institution.

[6]

We have not been persuaded that this is an appropriate case to reduce
    the sentence. The sentence of nine years was already within the low end of the
    range given the planning and violence of the home invasion and the discharge of
    the firearm. We agree with Crown counsel that, in this case, the conditions
    under which the appellant must now serve his sentence are matters to be taken
    into account by the Parole Board and the penitentiary authorities. These
    offences were so serious that nothing less than a lengthy penitentiary sentence
    was required as a matter of general deterrence and denunciation. The use of one
    firearm in this manner, in midday in a residential area near a school, was
    outrageous behaviour.  This act alone required that denunciation be the
    paramount consideration and overshadowed the unusual characteristics of the
    appellants present condition.  That the objectives of specific deterrence and
    rehabilitation have been fulfilled does not justify reduction of the sentence
    imposed in this case.

[7]

Accordingly, while leave to appeal sentence is granted, the appeal is
    dismissed.

M. Rosenberg J.A.

E.E. Gillese J.A.

Paul Rouleau J.A.


